At a former day of this term of court the judgment in this case was affirmed. Appellant has filed a motion for rehearing on the ground that this court was in error in holding that the record shows that the alleged forged instrument was introduced in evidence. After a careful review of the case and on inspection of the statement of facts, we will adhere to our former holding that the statement of facts does disclose that a check was introduced in evidence on the trial of the case. In appellant's motion for rehearing it is contended that this court in reaching the conclusion that a check was introduced in evidence, considered a supposed admission made by the appellant in his application for a writ of certiorari. It may be that some language in the opinion has misled counsel in this respect. In the original opinion we stated that the appellant in his application for the writ complained that the forged check that was introduced in evidence was not set out in the statement of facts. The opinion should have stated that the alleged forged check was not set out in evidence and that the check that was introduced was different from the one set out in the bill of indictment. This statement, however, on the part of the court, while inaccurate, was wholly immaterial, and it was not intended by this court to hold that appellant would be bound by any admission or statements that he may have made in his motion for writ of certiorari or in any papers that he may have filed in this court. We simply intended to hold and we reiterate here that after a case has been appealed to this court that no portion of the statement of facts can be stricken out, nor can any supposed omission in the statement of facts be supplied by adding to the original statement of facts some fact that is supposed to have been introduced in the lower court, and that was all that was intended to be held on the question. Being still of the opinion that there was no error in the case, the motion for rehearing is ordered to be overruled.
Overruled. *Page 511